Exhibit 10.1

 

LOGO [g825108g64k35.jpg]

October 24, 2014

Lisa Evans

evanslisac@yahoo.com

Dear Lisa:

It gives me great pleasure to confirm in writing the offer of employment that we
have discussed. I am extremely excited at the prospect of partnering with you,
and believe that your leadership style, demonstrated retail acumen and broad
experience are a tremendous fit with our Company’s culture, our senior
management group and merchandising team. As importantly, I believe that Gordmans
offers you the opportunity to optimize your tremendous skills and potential,
immediately and well into the future. Here are the specifics of our offer:

Start Date: TBD, on or about January 5th, 2015

Position: EVP Chief Merchandising Officer

Supervisor: Andy Hall, President & CEO

Salary: You will receive a biweekly base salary of $15,384.62 (26 biweekly
periods per year) which, when annualized, would equate to $400,000.00. Paydays
are every other Friday.

Annual Bonus: You will be eligible to participate in the Incentive Compensation
Program for Officers according to the terms of that program. The annual bonus
target for your position, assuming the performance thresholds are reached, is
approximately 45% of the base salary in effect at the start of the fiscal year,
with a maximum of 90%.

Equity Participation: On your start date, you will be granted options to acquire
70,000 shares of the Company’s common stock, pursuant to a Non-Qualified Stock
Option Agreement. The exercise price of the stock options will be equal to the
market price on the date of grant and the rate of vesting will be 25% per year
beginning on the first anniversary of the grant date, based upon the provisions
of the Non-Qualified Stock Option Agreement.

During our scheduled Long Term Incentive review period in June of 2015, you will
also be granted equity instruments valued at 70% of your base salary. These
instruments will be a combination of restricted stock and stock options to
acquire shares of the Company’s common stock, pursuant to a Restricted Stock
Agreement and a Non-Qualified Stock Option Agreement issued under the 2010
Omnibus Incentive Compensation Plan. For example, with your base salary of
$400,000, your equity participation would be valued at $280,000.00. For purposes
of determining the number of shares of restricted stock and stock options, we
value our restricted stock to be equal to 95% of the FMV of the Company’s stock
for the 30 days prior to the date the grants are approved by our Board of
Directors



--------------------------------------------------------------------------------

and the options are valued at 50% of the FMV for the 30 days prior to the
approval date. The exercise price of the stock options, however, will be equal
to the actual market price on the date of grant. The rate of vesting for the
stock options will be 25% per year beginning on the first anniversary of the
grant date, based upon the provisions of the Restricted Stock and Non-Qualified
Stock Option agreements, as applicable.

The formal Restricted Stock and Non-Qualified Stock Option agreements will be
drafted and sent to you for your review and signature as soon as
administratively possible after the date of grant, which is pending board of
directors approval.

As an Officer-level associate with Gordmans, you will be eligible for additional
annual equity awards at the discretion of Gordmans management.

Relocation: Your eligible expenses in relocation and commuting from Atlanta to
Omaha will be reimbursed in accordance with company policy. The details of this
policy are explained more fully in the separate documents titled Relocation
Repayment Agreement and Gordmans Relocation Policy Tier 3 Homeowner. Gordmans
will cover a maximum of $120,000.00 in eligible expenses including house hunting
trips, closing costs, down payments, commissions, travel expenses while
commuting, apartment rent expenses and moving van expenses. Eligible expenses
will be covered up to three years from your start date.

Benefits: During the 60-day waiting period for benefits, Gordmans will subsidize
any COBRA healthcare payments that you may be making to your previous employer
such that your net cost is no more than you would pay as an active participant
under our healthcare plan. Note that officers are eligible for four weeks of
vacation each year. A complete listing of benefits and eligibility requirements
will be provided.

Performance Review: Your performance will be formally evaluated at the end of
each fiscal year against the objectives agreed to by you and your supervisor.
Your salary will be adjusted annually according to the degree of attainment of
those objectives. You will receive a pro-rated performance review (based on
length of service) on or about May 1, 2016 and annually thereafter.

Separation of Employment: Our relationship will be based on mutual respect and
consent, and therefore will continue only as long as both parties find the
relationship to be satisfactory. Accordingly, you are free to terminate your
employment with proper notice whenever you feel it would be in your best
interest to do so. By the same token, Gordmans reserves the right to terminate
employment whenever, in its discretion, it feels necessary to do so. This is
known as employment “at-will.” If, however, your employment is terminated by
Gordmans without cause or within nine months of a change in control, the
location of your place of work is moved more than 50 miles, or the position and
scope of your responsibilities are significantly reduced, then, subject to
execution of a release of claims against us, you will receive salary
continuation up to the earlier of (a) the period of time equal to the number of
months you were employed by Gordmans, not to exceed six months, and (b) the date
on which you are employed by a third party. Additionally, you will receive
continued medical and dental coverage during this period. If termination occurs
for cause, you will not be entitled to any compensation whatsoever from Gordmans
beyond the last day worked. “Cause” for termination of employment is defined, in
the reasonable opinion of the President & CEO of the Company, as (i) willful or
deliberate misconduct as an employee of the Company; (ii) misappropriation or
misuse of the Company’s trade secrets or proprietary information, including the
disclosure of confidential information to others; (iii) any act of embezzlement
or fraud against the Company or its customers or vendors, or dishonesty; (iv)



--------------------------------------------------------------------------------

any conduct which is or may be injurious to the Company (including its
reputation), its customers, or its vendors; (v) any immoral or illegal conduct;
and (v) negligence which manifests culpability, wrongful intent, evil design, or
substantial disregard of Gordmans’ interests or of your duties and obligations.
You will not be entitled to any severance or payment beyond your last day worked
if you terminate your employment with Gordmans.

Business Ethics/Conflict of Interest: Please carefully read the enclosed
Business Ethics/Conflict of Interest policy and sign the Handbook
Acknowledgement. This offer of employment, and your continuing employment, is
conditional upon the absence of any conflicts of interest as defined in our
policy.

Identity/Employment Eligibility: This offer of employment is contingent upon the
favorable results of your background check. It is also contingent on your
ability to provide appropriate original documentation verifying your identity
and eligibility to work in the United States as required by The Immigration
Reform and Control Act. The attached “List of Acceptable Documents” outlines the
documentation that we are required to review. Please bring one document from
List A OR one document from List B AND one document from List C on your first
day of employment. Should you be unable to provide the necessary documents
within the government mandated 72 hours, your employment may be terminated.

This letter contains all the specifics of our offer and any changes must be in
writing and signed by Gordmans. Please indicate your formal acceptance of this
offer of employment with Gordmans by returning a signed copy of this letter to
me as soon as possible. Please scan the signed letter and acknowledgement to
Roger Glenn at roger.glenn@gordmans.com.

Lisa, if you have any questions about the specifics of this offer, please don’t
hesitate to call me. We are very confident that your talents and experience will
enable you to make a significant positive impact on the Gordmans shopping
experience as well as the work experience. Once again, I am extremely
enthusiastic about the prospect of working together, as is our entire management
team, and greatly appreciate your giving this offer every consideration.

Best regards,

Andy Hall

Andy Hall

ACCEPTED AND AGREED:

 

Signature   

/s/ Lisa Evans

   Date   

November 20, 2014

   Lisa Evans      



--------------------------------------------------------------------------------

LIST OF ACCEPTABLE DOCUMENTS

 

List A

  

List B

  

List C

Documents that Establish Both Identity and Employment Eligibility    Documents
that Establish Identity    Documents that Establish Employment Eligibility

 

1.     U.S. Passport or U.S. Passport card

 

2.     Certificate of U.S. Citizenship (INS Form N-550 or N-561).

 

3.     Certificate of Naturalization (INS Form N-550 or N-570).

 

4.     Unexpired foreign passport, with I-551 stamp or attached INS Form I-94
indicating unexpired employment authorization.

 

5.     Alien Registration Receipt Card with photograph (INS Form I-151 or
I-551).

 

6.     Unexpired Temporary Resident Card (INS Form I-668).

 

7.     Unexpired Employment Authorization Card (INS Form I-668A).

 

8.     Unexpired Reentry Permit (INS Form I-327).

 

9.     Unexpired Refugee Travel Document (INS Form I-571).

 

10.   Unexpired Employment Authorization Document issued by the INS which
contains a photograph (INS Form I-688B).

  

 

1.     Driver’s license or ID card by a state or outlying possession of the U.S.
provided it contains a photograph or information such as name, date of birth,
sex, height, eye color, and address.

 

2.     ID card issued by federal, state, or local government agencies or
entities provided it contains a photograph or information such as name, date of
birth, sex, height, eye color, and address.

 

3.     School ID card with a photograph.

 

4.     Voter’s registration card.

 

5.     U.S. Military card or draft record.

 

6.     Military dependent’s ID card.

 

7.     U.S. Coast Guard Merchant Mariner Card.

 

8.     Native American tribal document.

 

9.     Driver’s license issued by a Canadian government authority.

 

10.   School record or report card.

 

11.   Clinic, doctor, or hospital record.

 

12.   Day-care or nursery school record.

  

 

1.     U.S. Social Security Card issued by the Social Security Administration
(other than a card stating it is not valid for employment).

 

2.     Certification of Birth Abroad issued by the Department of State (Form
FS-545 or Form DS-1350).

 

3.     Original or certified copy of a birth certificate issued by a state,
county, municipal authority or outlying possession of the U.S. bearing an
official seal.

 

4.     Native American tribal document.

 

5.     U.S. Citizen ID Card (INS Form I-197).

 

6.     ID Card for use of Resident Citizen in the U.S. (INS Form I-179).

 

7.     Unexpired employment authorization document issued by the INS (other than
those listed under List A).